                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



UNITED STATES OF AMERICA

v.                                                   Docket No.: 2:18-cr-215


JAY JAMES FIELDS


                 DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
           OBTAINED AT A STOP MADE WITHOUT REASONABLE SUSPICION,
               WHICH VIOLATED DEFENDANT’S RIGHTS UNDER THE
            FOURTH AMENDMENT OF THE UNITED STATE CONSTITUTION



       COMES NOW Defendant Jay James Fields, by counsel Andrew J. Katz and moves this

honorable Court to suppress certain evidence obtained as a result of a stop made without

reasonable suspicion. In support of his Motion, Defendant alleges the following:

       1. On or about November 3, 2017, the Logan County 911 call center received a call

regarding two “suspicious” individuals, a man and a woman, who were possibly in possession of

narcotics and seemed to be carrying a gun1. The caller gave said that the man had “straggly hair”

and described what he was wearing. The caller also stated that the female had pink hair color.

       2. The 911 dispatch officer put out a call for an officer in Greenville or on Greenville

Road. A Logan County Sheriff’s Deputy responded to such call. The 911 dispatcher made a

reference on the radio to the Deputy Sheriff to “671, Greenville Road,” that he received a 911

call about “signal 24 activity” and that there were two suspicious individuals, a white male

       1
         The Government provided a copy of the 911 call and of the subsequent dispatch that
lead to Mr. Fields being stopped. With the Court’s permission, Defendant will play a copy of
these brief recordings at the suppression hearing.
wearing a white hoodie (sweatshirt) and blue jeans and a white female wearing a pink sweater2.

       3. The 911 dispatcher did not provide the callers name or any further information to the

Deputy.

       4. Upon information and belief, the Deputy who arrested Mr. Fields was not on duty at

the time.

       5. The arresting deputy spotted Mr. Fields and his girlfriend walking in or near Man,

West Virginia. The Deputy pulled over got out of his vehicle and approached Mr. Fields. See

Police Report identified in discovery as Exhibit B, but attached hereto as Exhibit 1. The factual

assertions are taken from that document. He instructed Mr. Fields that he wanted to talk to him

and that he was to move to the rear of his (the Deputy’s) vehicle. When Defendant hesitated, the

Deputy repeated the command. At that point, Mr. Fields started to flee. During the pursuit, the

Deputy grabbed at Mr. Field’s sweatshirt, which came off his back. At this point, a gun that

Defendant had on his person fell to the ground. Defendant is charged with carrying a firearm

when he prevented by law from doing so due to his past conviction of an offense whose sentence

was greater than one year and one day.

       6. The “stop” by the Deputy occurred before the flight and before the gun was

discovered.

       7. As will be explained in the Memorandum filed herewith, these facts demonstrate that

the Deputy who “stopped” Mr. Fields did not have sufficient information to create a reasonable,

suspicion that a crime had been or was about to be committed. Thus, such stop violated Mr.




       2
        This last piece of information was inaccurate as the 911 caller actually said that the
female had pink hair, not a pink sweater.
Fields right to be free from unreasonable searches and seizures under the Fourth Amendment to

the United States Constitution.



        WHEREFORE, Defendant requests that his Motion to Suppress be granted and this

Honorable Court rule that any evidence obtained after Mr. Fields was unlawfully stopped is

inadmissable at trial.




                                                   JAY JAMES FIELDS
                                                   By Counsel




  S/ Andrew J. Katz
Andrew J. Katz (6615)
The Katz Working Families’ Law Firm, LC
The Security Building, Ste 1106
100 Capitol Street
Charleston, West Virginia 25301
(304) 342-5579
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA

v.                                                  Docket No.: 2:18-cr-215


JAY JAMES FIELDS

                                CERTIFICATE OF SERVICE


        I, Andrew J. Katz, counsel for Defendant Jay James Fields. do hereby certify that I have
on the 27th day of February, 2019 caused to be served a true copy of Defendant’s
DEFENDANT’S MOTION TO SUPPRESS EVIDENCE OBTAINED AT A STOP MADE
WITHOUT REASONABLE SUSPICION WHICH VIOLATED DEFENDANT’S RIGHTS
UNDER THE FOURTH AMENDMENT OF THE UNITED STATE CONSTITUTION ,
via email transmission through the CM/ECF filing system on the following individual:


                                     Christopher R. Arthur, Assistant
                                     United States Attorney




 S/ Andrew J. Katz
Andrew J. Katz (6615)
